11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                  JUDGMENT


In re The State of Texas,                * Original Mandamus Proceeding

No. 11-17-00322-CR                      * January 19, 2018

                                        * Memorandum Opinion by Bailey, J.
                                          (Panel consists of: Willson, J.,
                                          Bailey, J., and Wright, S.C.J.,
                                          sitting by assignment)

      This court has considered Relator’s petition for writ of mandamus and
concludes that the petition for writ of mandamus should be denied. Therefore, in
accordance with this court’s opinion, we deny Relator’s petition for writ of
mandamus.